Title: To George Washington from Tobias Lear, 27 April 1798
From: Lear, Tobias
To: Washington, George

 

Dear Sir,
April 27th 1798

I wrote to Cornelius the day after I was last at Mount Vernon; but have not yet recd any answer from him. When I last saw him he was about removing from Loudon [to] Berkley, which may have prevented his receiving my letter. I think it uncertain, however, whether he would incline to go so far from his family for a long job, as he is now about to make a new fixture, and has several Children together with his Wife to attend to and provide for. I stated to him that you would expect to hear from him before the first of May, otherwise you would be obliged to engage another person, as your work must be commenced about that time.
I am much obliged by your letting me have the Steer, and shall be glad that some person, Mr Anderson, Mr Stewart or any other might come when convenient and take such young Cattle as may be deemed equivalent to him.
The fish have been very abundant for two days past, but there is but little demand for them. I have filled every thing I have that will keep them—and could take any quantity that could be required. I have sold none for less than three dolls. pr M but shall tomorrow put them lower, as I understand they are to be had at your landing for two dollars. I have the honor to be, Dear Sir, most respectfully & sincerely Your obliged & affectionate

Tobias Lear

